Title: To Thomas Jefferson from Albert Gallatin, 28 December 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        28 Dec. 1808
                     
                  
                  The complaints against—Clarke, collector of York (Maine) respecting violations of the embargo, if not countenanced, at least permitted, appear well founded. Both Mr. Cutts who represents the district & Mr Storer who lives within nine miles of York (at Portsmouth) recommend the removal. The propriety of appointing the person herein mentioned is respectfully submitted.
                  
                     Albert Gallatin
                     
                  
               